Citation Nr: 1638289	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for right upper extremity radiculopathy.  

2.  Entitlement to a disability rating in excess of 30 percent for left upper extremity radiculopathy.

(The issue of entitlement to an annual clothing allowance is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1972 to May 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In November 2013, the Veteran's claim was referred for an expert medical opinion by a Veterans Health Administration (VHA) physician.  See 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901 (2015).  A medical opinion was received in February 2014.  A copy of the opinion letter was provided to the Veteran and his representative for review and the submission of any additional evidence or argument.  A copy the VHA letter has been associated with the claims file.

In an August 2014 decision, the Board denied entitlement to service connection for a bilateral hip disorder, a bilateral knee disorder, and a right shoulder disorder.  The Board granted entitlement to a 40 percent rating for right upper extremity radiculopathy, and a 30 percent rating for left extremity radiculopathy and remanded the issue of a total disability rating based on individual unemployability to the agency of original jurisdiction for additional development.  The Veteran appealed the August 2014  Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In February 2015, the Court granted the joint motion for partial vacatur and remand filed by representatives for both parties.  The parties did not disturb the portion of the August 2014 Board decision which remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders to the AOJ for further development.  The claims for service connection for a bilateral hip disorder, a bilateral knee disorder, and a right shoulder disorder were deemed abandoned.  Hence, they are no longer before the Board.  The portion of the August 2014 Board decision which denied ratings in excess of 40 percent for right upper extremity radiculopathy and 30 percent for left extremity radiculopathy was vacated; these claims were remanded to the Board, and in April 2015 the issues were remanded by the Board for development consistent with the joint motion. 

The April 2015 Board remand also remanded the issue of entitlement to service connection for a bilateral hearing loss disability.  Entitlement to service connection for bilateral hearing loss was granted in an October 2015 rating decision.  As that action is considered a full grant of the benefit, the issue is no longer before the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran submitted an additional claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in May 2015.  In February 2016, the Veteran submitted correspondence requesting that the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders be withdrawn.  Pursuant to 38 C.F.R. § 20.204 (2015), this issue is withdrawn, and the Board does not have jurisdiction over this issue.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's radiculopathy of the right (major) upper extremity has been manifested by impairment consistent with moderate incomplete paralysis of the upper radicular group; severe incomplete paralysis of the upper radicular group is not shown.

2.  Throughout the appeal period, the Veteran's radiculopathy of the left (minor) upper extremity has been manifested by impairment consistent with moderate incomplete paralysis of the upper radicular group; severe incomplete paralysis of the upper radicular group is not shown.

3.  Pursuant to an April 2015 Board remand and the provisions of 38 C.F.R. § 3.321 (b)(1) (2015), the Director of the Compensation Service denied entitlement to extraschedular ratings for right and left upper extremity radiculopathy.

4.  The Veteran's right and left upper extremity radiculopathy do not present, and have not been shown to combine with other service-connected disabilities to present, such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for radiculopathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.10, 4.21, 4.40, 4,45, 4.120, 4.123, 4.124a, Diagnostic Codes 5242-8515, 8510 (2015).

2.  The criteria for a rating in excess of 30 percent for radiculopathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.10, 4.21, 4.40, 4,45, 4.120, 4.123, 4.124a, Diagnostic Codes 5242-8515, 8510.

3.  The criteria for extraschedular ratings for radiculopathy of the right and left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Codes 5242-8515, 8510.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in March 2007 and May 2008 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The RO has substantially complied with the July 2012 and April 2015 Board remands, including obtaining an Administrative Review from the Director of Compensation Service regarding whether an increased evaluation for right or left upper extremity radiculopathy on an extraschedular basis is warranted.  The Board finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  The Veteran has not identified any pertinent evidence that remains outstanding, and the duty to assist has been met.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, this regulation does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In rating a peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.

The Veteran's radiculopathy of the upper extremities was initially rated under Diagnostic Codes 5242-8515 (for paralysis of the median nerve).  38 C.F.R. § 4.124a.  Based on the anatomical findings and the nature of impairment found, the Veteran's disabilities were then reassigned the more appropriate Diagnostic Code under 8510 (for paralysis of the upper radicular group).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

Under Diagnostic Code 8510, mild incomplete paralysis of the upper radicular group warrants a 20 percent rating.  A 30 percent rating is warranted when there is moderate incomplete paralysis of the upper radicular group of the nondominant arm; a 40 percent rating is warranted when there is moderate incomplete paralysis of the dominant arm.  A 40 percent rating is warranted when there is severe incomplete paralysis of the upper radicular group of the nondominant arm; a 50 percent rating is warranted when there is severe incomplete paralysis of the dominant arm.  A 60 percent rating is warranted when there is complete paralysis of the upper radicular group of the nondominant arm; a 70 percent rating is warranted when there is complete paralysis of the dominant arm.  38 C.F.R. § 4.124a, Code 8510.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R.§ 4.123.

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Upper Extremity Radiculopathy

The Veteran contends that his left and right upper extremity radiculopathy warrants ratings higher than those currently assigned.  The Veteran has submitted written statements describing the pain and numbness he has in his hands.  He has also written that his medical problems make it difficult to lift and use heavy tools at work.  The Veteran's spouse has submitted written statements describing her husband's pain and restricted movement in his shoulders.

The Veteran's VA and private treatment records show frequent complaints of pain and weakness in both arms and shoulders which have been diagnosed as radiculopathy and neuropathic pain.

In February 2007, the Veteran complained of upper extremity pain.  April 2007 VA treatment records show that the Veteran had an acute exacerbation of his cervical radiculopathy causing right upper extremity neurological pain.  In May 2007, he reported bilateral upper extremity numbness and tingling.  The Veteran was noted be right hand dominant.  On examination, bilateral upper extremity power was somewhat decreased (4 to 4+ over 5 on the right).  On the right, he had decreased grip strength, decreased flexion and extension of the elbow, and was only able to abduct the right upper shoulder extremity to approximately 90 degrees before he complained of a pulling pain sensation of the right neck.  The Veteran had 1+ right sided bicep and tricep tendon reflexes compared to 2+ left bicep and tricep tendon reflex.  

A July 2007 private treatment report from Dr. R.S. notes the Veteran's complaints of numbness and tingling of both upper extremities.  Reflexes were 2+ bilaterally and symmetrical.  Evaluation of the right upper extremity showed generalized weakness of 4/5 on motor examination and decreased sensation.  Tinel's sign was negative.  The assessment was a chronic cervical strain with right upper extremity radiculopathy.  A July 2007 form regarding work restrictions also noted that the Veteran should not perform pushing or pulling with either hand.

A July 2007 private treatment report from Dr. B.G. also notes complaints of neck pain radiating to the upper extremities, right greater than left, for the past 7-8 years.  The doctor further noted the Veteran's complaint that he had marked right upper extremity weakness from April to June 2007 and "he could not lift his arm."  Neurological examination showed motor strength of 4/5 in the right deltoid and biceps, and 2/5 in the left iliopsoas.  Otherwise muscle strength was 5/5 throughout.  Sensation was decreased to light touch and pinprick in the right upper extremity.  Reflexes were 2+ and symmetric.  

At a July 2007 VA spine examination the Veteran reported neck pain which intermittently radiated to both shoulders, right greater than left, and down the right arm into the hand.  Neurological examination of the upper extremities demonstrated no muscle atrophy.  Deep tendon reflexes were 2+ in biceps and 2+ in triceps bilaterally.  Motor strength was 5/5 in both upper extremities and sensory was intact to sharp and dull.  Tinel's testing was negative at both elbows and the right wrist.  It was positive at the left wrist.

In August 2007, the Veteran underwent an electromyographic (EMG) evaluation following complaints of progressive numbness and tingling involving both hands, right greater than left.  The EMG report showed a subacute cervical radiculopathy on right involving C5-T1 myotomes, left chronic cervical radiculopathy involving C7-T1 myotomes, and concomitant left focal demyelinating ulnar neuropathy at the elbow.  

In June 2008, the Veteran complained of radiating pain down both arms.  His range of motion was "essentially normal," there was no muscle atrophy, and muscle, touch, and reflex testing was normal.  A June 2008 private neurological examination showed 4/5 strength proximally and distally in the upper extremities.  Sensation was subjectively decreased over the medial and lateral aspects of the right forearm and digits one through five.  The left upper extremity had decreased sensation in the lateral aspect of the upper arm, medial aspect of the forearm and digits one through five.  All nerve conduction studies were within normal limits.  

In December 2008, the Veteran complained of daily intermittent numbness in the entire right arm, from the axilla to the palm, which lasted for several hours.  His pain reportedly increased with over-head activities and when lying on right side.  In January 2009, the Veteran complained of a three to four month history of right arm numbness from the fingers up to the shoulder which improved when he shook his arm.  On physical examination, reflexes were 2/4 biceps and brachioradialis bilaterally.  Tinel's was positive on the right and Phalens was negative bilaterally.  Pin prick sensation was decreased on the first to third digits on the left and all fingertips on the right.  Light touch sensation was decreased in all fingers on the right.  The differential diagnosis was worsening cervical radiculopathy.  EMG showed "some evidence of chronic neuropathic change in the right bicep" and "no evidence of a median or ulnar mononeuropathy on the right."  

An April 2009 examination found normal upper extremity motion and strength.  In December 2009, the Veteran was examined for arm paresthesias and was found to have full upper extremity strength.

A July 2010 private evaluation from Dr. P.V. noted radicular symptoms in the upper extremities, including numbness, pins and needles, stabbing, and cramping in both hands.  Physical examination found sensory changes in both upper extremities.  At a July 2010 VA examination, the Veteran reported having pain and tiredness in his arms and shoulders due to the heavy overhead work required by his job in air conditioning maintenance.  He reported having tingling in both hands.  Physical examination found normal upper extremity reflexes and strength.  Tinel's sign was positive only at the left elbow.  There was some decreased sharp sensation in both hands.

An October 2010 treatment report from Dr. R.S. noted decreased sensation to 4/5 in the right upper extremity and normal left upper extremity sensation.  Reflexes were 3+ in the left upper extremity, 0 at the biceps on the right, and 2+ at the triceps and brachioradialis.  Tinel's sign was negative.  

At a December 2011 VA examination, the diagnosis was cervical radiculopathy.  Strength was 5/5 bilaterally, there was no muscle atrophy, deep tendon reflexes were 1+ at both biceps, 2+ at both triceps, and absent at both brachioradialis.  Sensory examination was normal at the bilateral shoulder area and inner/outer forearms and absent at both wrists and fingers.  There was no radicular pain in either upper extremity.  The examiner found moderate bilateral upper extremity paresthesias and/or dysesthesias and numbness involving the C5/C6 nerve roots (upper radicular group).  The diagnosis was cervical radiculopathy.

A December 2011 VA EMG study found evidence of a mild, demyelinating, left median neuropathy at the wrist, consistent with carpal tunnel syndrome and mild, demyelinating, left ulnar neuropathy.  In September 2012, the Veteran was treated for tingling and numbness in his hands.  In November 2013, he again complained of paresthesias pain, tingling, and numbness in his right arm.

An October 2012 treatment report from Dr. R.S. notes findings of mild weakness of the right upper extremity at 4/5 and normal left upper extremity on motor examination.  Right upper extremity reflexes were biceps 0 and triceps and brachioradialis 2.  Left upper extremity reflexes were 3+.  Sensory examination was decreased in the right upper extremity and normal in the left upper extremity.  Tinel's was negative in both upper extremities.  

At an October 2012 VA peripheral nerves examination the Veteran complained of chronic daily paresthesias of both hands without total numbness which increased with neck movement.  He reported constant (excruciating at times) and intermittent (usually dull) mild bilateral upper extremity pain, mild bilateral upper extremity numbness, and moderate bilateral upper extremity paresthesias and/or dysesthesias.  Muscle strength, reflex, and sensory examinations were normal bilaterally.  Phalen's and Tinel's signs were positive on the left.  On evaluation the examiner found mild incomplete paralysis of the left median and ulnar nerves, and bilateral upper radicular group.  The remaining nerves in both upper extremities were normal.  An electromyographic study of the left upper extremity revealed abnormal findings, but right upper extremity was normal.  Based on examination of the Veteran and review of his claims file, the examiner opined that the onset of the appellant's bilateral upper extremity radiculopathy was more likely as not on or about March 28, 2003, when he underwent cervical magnetic resonance imaging (MRI) and the diagnosis seems to have been first entered.  Further, the examiner opined that the "current overal[l] assessment of the [V]eteran's upper extremity radiculopathy is that the condition is mild."  

In November 2013, the Board sought a VHA medical advisory opinion regarding the bilateral upper extremity radiculopathy claims, noting that the findings described in the medical evidence did not correspond to the functions listed in the rating criteria for the peripheral nerves in question and did not adequately identify the degree of sensory changes.  The Board sought to ascertain (1) the peripheral nerves affected by cervical radiculopathy as to each upper extremity, (2) whether the nerve involvement is sensory only or results in impairment of motor strength and function and (3) when the level of upper extremity radiculopathy impairment found on December 15, 2011 VA examination was first manifested.  

In February 2014, a consulting VHA neurologist reviewed the VA and private medical records.  As to question (1) the neurologist opined that the presumed peripheral nerves that are affected by the cervical radiculopathy included bilateral C5-6 nerve roots only.  As to question (2), the VHA consulting expert noted that October 2012 VA examination showed sensory and "mild" motor components, December 15, 2011 VA examination showed bilateral "moderate" sensory deficit to C5-6, and prior neurologic examinations describe, at most, only mild right upper extremity weakness with no left upper extremity involvement.  

Regarding question (3), the VHA consulting expert discussed the findings of Dr. B.G. of the Veteran's radiculopathy as far back as 2003, with decreased sensation but no weakness.  He also discussed the findings from 2007 to 2011 of mild weakness in the right bicep and deltoid, numbness in the right arm, and EMG evidence of chronic radiculopathy in the right bicep.

The Veteran's VA treatment records also show that in March 2014, he reported having pain in his shoulders and tingling in his fingertips.  He had full strength throughout his upper extremities except for pain and limited giving way, and reflexes and sensation were normal.  In September 2015, the Veteran reported a worsening of neuropathy in his hands.

At an August 2016 VA examination, the Veteran reported having burning, shooting pain in his arms.  During flare ups he reported suffered from an increase in sharp pains with itching.  Muscle strength, sensory, and reflex testing were normal bilaterally, and there was no muscle atrophy.  The examiner found no signs of radiculopathy or other neurologic abnormality, although he noted that the Veteran reported pain that radiated into the extremities.

Based on the February 2014 VHA medical opinion and the supporting medical evidence of record, the Veteran's bilateral upper extremity radiculopathy does not warrant ratings any higher than 40 percent for the right (major) extremity and 30 percent for the left (minor) extremity for the entire appeal period under 38 C.F.R. § 4.71a, Code 8510, for moderate incomplete paralysis of the upper radicular group.

The Board finds no medical evidence showing that the Veteran's left or right upper extremity radiculopathy has been greater than "moderate" at any time during the period on appeal.  The factual evidence as explained by the VHA expert establishes that the peripheral nerves affected by the cervical radiculopathy are the bilateral C5-6 nerve roots only.  The VHA consulting expert noted that the October 2012 VA examination showed sensory and "mild" motor components and the December 15, 2011 VA examination showed bilateral "moderate" sensory deficit to C5-6.  

The Veteran's VA treatment records and examinations do show occasional findings of decreased bilateral upper extremity strength and sensations.  Such findings are consistent with the Veteran's assertions that he has regular pain, weakness, tingling, and numbness in his bilateral arms.  The Board acknowledges that the Veteran has such symptoms and that they do cause discomfort and affect his ability to lift, push, and pull objects.  These symptoms do not, however, indicate that the Veteran's disabilities are any worse than "moderate."  The maximum rating to be assigned for neuritis not characterized by organic changes is the rating for "moderate" incomplete paralysis.  38 C.F.R. § 4.123.  There is no medical evidence of any organic changes to the Veteran's arms, such as muscle atrophy, and no rating higher than those assigned for "moderate" impairment can be given.

Furthermore, the evidence indicates that the Veteran is able to perform the activities of daily living, and most of his examinations throughout the period on appeal found no significant decrease in muscle strength or reflexes.  The Veteran's VA treatment records show that he has reported that he enjoys fishing and riding his bicycle, and in August 2016 he reported that he rode his bicycle around the neighborhood in the morning for 30 to 60 minutes.  Such an activity requires both strength and coordination of the arms, and the commendable ability to engage in such exercises further supports the finding that the Veteran's bilateral upper extremity radiculopathy is not "severe."  The Veteran at no time has shown any indication of having complete paralysis of the bilateral arms, requiring that all shoulder and elbow movement be lost or severely affected.

There is also no indication of any further functional limitation which is not encompassed by the assignment of "moderate" evaluations for both the right and left arm.  See 38 C.F.R. § 4.40, 4.45.  The Veteran has not been found to have any significant functional limitation of motion in his arms, and although he has described his mobility as being affected by weakness and pain, the majority of the medical tests of record have found only a mild decrease in muscle strength in the right and left arms.

At no time has any VA examiner or treating medical professional described the Veteran's radiculopathy as "severe" or indicated that the symptoms had a severe impact on his ability to function.  The most recent August 2016 VA examination did not find any clinically observable symptoms of radiculopathy whatsoever, although the examiner acknowledged the Veteran's subjective reports of pain.  In the absence of any clinical evidence of severe impairment due to right or left upper extremity radiculopathy, no higher ratings than 40 percent for the right arm and 30 percent for the left arm can be assigned.  38 C.F.R. § 4.124a.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Evaluation

When indicated by the evidence of record, the Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extraschedular evaluation is appropriate for a service connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's claims were originally denied in an August 2014 Board decision which was vacated by a February 2015 joint motion for remand for development consistent with the holdings of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit held that referral for extraschedular consideration may be based on the collective impact of multiple service-connected disabilities.  Johnson, 762 F.3d at 1365-66.  In April 2014, the Board remanded these issues for referral to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

The Director of Compensation Service responded with a September 2015 Administrative Review.  The Review discussed the Veteran's employment with the United States Postal Service, which the appellant had previously reported was ongoing, although he had taken medical leave and light duty on several occasions due to physical disability.  The evidence showed that the Veteran's upper extremity radiculopathy impacted his ability to perform manual labor and overhead reaching, and that pain impacted his ability to use his arms for manual tasks.  Nevertheless there was no evidence that muscle strength was significantly weakened, and there was no evidence of atrophy or surgical procedures or hospitalizations.  None of the available evidence  indicated that the Veteran's upper extremity radiculopathy was severe enough to warrant an increased evaluation on a schedular or extraschedular basis.  The Director found that there was no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical, and the evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected bilateral upper extremity radiculopathy was not wholly contemplated by the criteria utilized to assign the current evaluations.

Because the Director determined that an extraschedular evaluation was not warranted, the Board now has jurisdiction to decide the extraschedular claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).

After reviewing all of the evidence of record, the Board finds that the severity of the Veteran's right and left upper extremity radiculopathy is adequately contemplated by the rating schedule, and extraschedular evaluation is not warranted. 

The Board acknowledges that the September 2015 Administrative Review did not specifically address the "collective impact" of the Veteran's multiple disabilities.  In the time since the Board referred these issues for extraschedular consideration in 2015, the United States Court of Appeals for Veterans Claims (Court) issued Yancy v. McDonald, 27 Vet. App. 484 (2016), which clarified the holding in Johnson.  The Court stated,

Nothing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record.  ...  Rather, it provides only that ... the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy, 27 Vet. App. at 495.

In this case, neither the Veteran nor his representative have presented any argument regarding the collective impact of his disabilities, including how they collectively have caused additional disability or which disabilities should be considered regarding their collective impact.  The Board has also not found any evidence within the record which reasonably raises the issue of consideration of the collective impact of the Veteran's upper extremity radiculopathy with any other service-connected disability.  The Board therefore finds there is no legal obligation to consider the collective impact of all of the Veteran's service-connected disabilities at this time.

Regarding the Veteran's right and left upper extremity radiculopathy, the Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms for these disabilities are fully encompassed by the relevant rating criteria.  The rating criteria for diseases of the peripheral nerves and purposefully general so that they can encompass symptoms including loss of reflexes, muscle atrophy, sensory disturbances, and pain, including "excruciating" pain.  38 C.F.R. § 4.123.  The Veteran's symptoms have primarily manifested by pain, weakness, tingling, and numbness.  These are precisely the type of factors considered in the rating criteria.  There is no evidence of any further impairment outside of the norm for these disorders or which would not be contemplated by the rating criteria.  The Veteran was not hospitalized at any time and has not required any surgical intervention for these disorders.  

The Veteran has also discussed how his disabilities have impacted his functioning at work prior to his retirement in 2015.   The Veteran has described how he has missed a great deal of work due to his service-connected disabilities, including his upper extremity radiculopathy, and he has submitted notes from Dr. R.S. excusing the Veteran from work.  VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The Veteran's evaluations for these disabilities, 30 and 40 percent, are reflective of the impact that such disabilities are expected to have on the Veteran's occupational functioning.  There is no evidence that the occupational impact of the Veteran's disabilities has been greater than that which is already compensated by the schedular rating.  

As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, the assignment of extraschedular disability rating is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to a disability rating in excess of 40 percent for right upper extremity radiculopathy is denied.

Entitlement to a disability rating in excess of 30 percent for left upper extremity radiculopathy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


